*496OONCUBBING 'OPINION OP
MB. JUSTICE WOLE.
I concur, but I cannot agree that the word “ asestar’r implies by itself and necessarily the “intent to injure.” My understanding is, and the dictionary apparently shows, that “asestar,” as a transitive verb, means in the connection used the same thing as “dar.” On the other hand the intent may be presumed from the facts, section 12 Penal Code, and when an information or complaint sets up facts from which an intention is presumed and its absence negatived, that is all that should be required of a prosecutor. It would be much better practice to allege the intent specifically, but in the present case I cannot see how an absence of intent could arise without disproving one or more of the other facts set up.